             Case 3:20-mj-00245       Document 11      Filed 11/20/20     Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                        Case No. 3:20-mj-00245-1

        v.

 Cyan Waters Bass                                 MODIFICATION OF RELEASE
                                                  CONDITIONS



IT IS ORDERED THAT that the defendant’s pretrial release conditions, specifically his location

monitoring restrictions are modified. The defendant is still on GPS Monitoring, but he is

subject to a Curfew as directed by U.S. Pretrial Services, rather than the previously ordered

Home Detention restriction. All other previously ordered conditions of release remain in effect.




                       20th
IT IS SO ORDERED THIS ________        November
                               day of ___________, 2020.




                                                            /s/ Youlee Yim You
                                                    _____________________________________
                                                                The Honorable Youlee Yim You
                                                                         U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
